EXAMINER’S COMMENTS
Claims 12-14 and 21-37 are presented in the amendment filed on November 2, 2020 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art alone or in combinations teaches a “motor disposed in a motor housing inside the cavity” and “a bridge assembly coupled to the motor housing and to the ferromagnetic body, the bridge assembly including a biasing element that biases the ferromagnetic body away from the at least one sensor and away from the motor housing”.
To modify the cited references will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732